On Motion for Rehearing.
There is before us a motion on the part of the defendant in error, wherein the movant asks for a rehearing, for a postponement of the submission of the motion for rehearing, and for the privilege of arguing orally the motion for rehearing.
The function of a motion for rehearing is to present to the court the errors of law which have been committed, in the opinion of the movant, by the court, together with such argument, authorities, and statement from the record which may, in the opinion of the movant, support the motion.
The motion before us contains statements, assertions, and allegations in which there are slurs, innuendos, and contemptuous charges addressed to and directed in part at all of the members of the court, and particularly at the member whose duty it was to write the opinion heretofore handed down in this cause. Counsel for the movant should know that these objectionable allegations, statements, and charges have no place in a motion such as this, or in any other document or paper filed in any court. Counsel for the movant has made three requests, as is pointed out above. Two of these are solely for his comfort and convenience, and the granting of these lies solely within the discretion of this court. And yet, coupled with these two requests for distinct favors to be granted him, counsel for the movant uses language tainted with contempt and replete with disrespect.
This court is now composed of men, as it has been in all times past, who have no personal interest in either the litigants or the litigation brought before them, and who stand ever ready to give every litigant, so far as the law and rules of court permit, the privilege of and right to protect his interest in a respectful and lawful manner before this court. Therefore, because the attorney for a litigant does not see fit to observe the proprieties and amenities which his oath as an officer of the court requires of him, is no reason why the litigant should be caused to suffer. *Page 795 
Therefore, it is the order of this court that defendant in error's motion for a rehearing be stricken from the files, and that defendant in error be given fifteen days from this date within which to file an amended motion for rehearing in the proper form, purged of all extraneous matter, innuendos, scurrilous charges, and contemptuous statements.